Dore, J.
I dissent and vote to affirm the orders appealed from. It is my view that the first cause of action is sufficient for the reasons set forth in the majority opinion. The second to seventeenth causes of action, inclusive, are also sufficient for the reasons set forth in the opinion of Martin, P. J.
Orders, so far as appealed from, modified to.the extent of dismissing the second to the seventeenth causes of action, inclusive, in the amended complaint, and as so modified affirmed, with twenty dollars costs and disbursements to the appellants, with leave to the defendants to answer wdthin twenty days after service of order.